 
   
 
 

ee Reg..No 24338 -O54. oo  LAFEGIO.
_ POBox 20GB 2 ow XR

giked States District Judge = See

- - _5O0O- Real, . Street™ Oo ee een |

TE Honorable. -Lewis.A. Keplan—.- a

 

 

— Dantel Catrice Moynihan US. Cour heukllsn 18-2999 +) —-

ew York, Mav York 100077 |PRO St OFFICE _

oo — Liam wiry =a Ves (ether /mobion Seek veut
_ Awheevenblon with the AMSA SDAZY Danele.R.. Sassoon
he dove menbloned Case bre. Phe reburn of my proper ; / _
money. in Wa amount of $26 {5.00 __wthich you_ardbiye dg _

gp Bas peturnad tome on. November \A, 2014, anf (Gaia
cee by Sudlgmment signed by. Deputy Clark of Court _on March 4
2020.7” — Vne intervention Law. secking ts Through an. ee
— — ordoy Fron You fe the govern — Be pehtyrnm: Ol" wonestinemnecsnnsii
cB ay él 5,00, ‘woamediately ol with No. furthe- delay. ee

 
Ease 4:939-CQMABLAK Touma File QHe720 Pape2ats

oo. Qudge. Kaglars \chher /moezon DwtinuEs,. Fage Twa Janell 2020...

a Tee Government, hespi le yer Nev \&, 20\05 ordey-
and) ha Courts TudgeneiC on March 42020, has pot retarned
my Property [money 7 He. amount of $2,615.00, a

despite in Zuo lttizs te AUSA D, Sassoon on aa | At,

_ 2020, anf! on. /May 13,2020, hich E have ne recadved aby
oo. response Ar Phas frm phe AUSA OD. Sassoon, . have:
a Send _coples.. fram my two \cbers & ALBA JD, Basseon tp fla
Couey oi

ee ee ee knee or undleotond thse eh, bff auch.
UA Nece SS0ury - he, by the CGoveynmenXa in 1teW yg my -
Whe pme. lots, om stolen, £ have _hea_clte : obveta ¥ uthates tron
. ce ging ON geno “The... only elite youy~.P NOY, fo pese\ Ve Lhis
(PBS AS NY )ssupag. & Clear onfe direch.oveher fp the
Co Boyernmncnk bh rebum my mon ($2, E/5.20) \womediately -
s Ce OW typeof eunitive..actley agoinst Pos. C2 ra psrgiitnanhn Le ic
Oo bree heyen._ £0. Lhe Court. orker= immediabely. :
a And . Phank yay advance fer your constdoration

~~

 

MAD
. Mohammad S.alames on

 
 

Ease 4:93-e7QQkRPlAk Beaunentts FimiGQii720 Rapesafs

2 =e
= is .
Fn
-- Se
\u, 2 ee
¢ Kap mage ‘rT ~ in
ct Ju . =
St, Room 200 Cc 3 ZB
ahouse,clerkottice a 3 = |
RK, NY 40007 | “1 a
— ee “
United States ic | - .
t piijal “Te anahghgl i
vabhilby tijpighn
ila pet ee tistal

yA

 
